                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                     AT GREENEVILLE

   UNITED STATES OF AMERICA                             )
                                                        )
   v.                                                   )       No. 2:13-CR-00027-16-JRG-CRW
                                                        )
   NATHANIEL EFFLER                                     )

                            MEMORANDUM OPINION AND ORDER

           This matter is before the Court on Defendant’s Motion to Modify Term of Imprisonment

   [Doc. 1023] and the United States’ Response in Opposition [Doc. 1027]. Acting pro se, Defendant

   moves the Court under 18 U.S.C. § 3582(c) to order his release to home confinement because of

   the COVID-19 pandemic, citing an underlying health condition. Defendant, however, does not

   claim that he or any other inmate housed in his facility has contracted COVID-19.

           As an initial matter, the Court would be remiss if it did not point out that Defendant has

   counsel of record in this case. Because Defendant has legal representation, the Court cannot

   consider his motion on a pro se basis. See E.D. Tenn. L.R. 83.4(c) (“Whenever a party has

   appeared by attorney, that party may not thereafter appear or act in his or her own behalf in the

   action or proceeding, unless an order of substitution shall first have been made by the Court,

   after notice by the party to the attorney and to the opposing party.”); see also Hollingsworth v.

   Perry, 558 U.S. 183, 191 (2010) (stating that a district court’s local rules have “the force of law”

   (quotation omitted)). But even if the Court could consider his motion, it would still be unable to

   grant it.

           “[O]nce a court has imposed a sentence, it does not have the authority to change or

   modify that sentence unless such authority is expressly granted by statute.” United States v.

   Thompson, 714 F.3d 946, 948 (6th Cir. 2013) (quoting United States v. Curry, 606 F.3d 323, 326




Case 2:13-cr-00027-JRG-CRW Document 1031 Filed 04/27/20 Page 1 of 5 PageID #: 3600
   (6th Cir. 2010)). Although 18 U.S.C § 3582(c) begins with the declaration that “[t]he court may

   not modify a term of imprisonment once it has been imposed,” Congress enacted the First Step

   Act, Pub. L. No. 115-319, 132 Stat. 5194 (2018), which amended § 3582(c)(1) so that courts can

   consider motions for compassionate release once a defendant exhausts his administrative

   remedies with the Bureau of Prisons or thirty days after submitting a request to the warden:

           The court may not modify a term of imprisonment once it has been imposed except
           that . . . the court, upon motion of the Director of the Bureau of Prisons, or upon
           motion of the defendant after the defendant has fully exhausted all administrative
           rights to appeal a failure of the Bureau of Prisons to bring a motion on the
           defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
           warden of the defendant’s facility, whichever is earlier, may reduce the term of
           imprisonment[.]

   § 3582(c)(1)(A). Defendant, however, concedes that he has neither exhausted his administrative

   remedies nor submitted a request to the warden, maintaining that the exhaustion of either of these

   statutory requirements would “unduly prejudice [him] and cause an undue delay.” [Def.’s Mot. at

   4–5].

           While the Court sympathizes with Defendant’s concerns, it lacks license to excise either

   of these mandatory requirements from the statute. See Ross v. Blake, 136 S. Ct. 1850, 1857

   (2016) (“[M]andatory exhaustion statutes . . . establish mandatory exhaustion regimes, foreclosing

   judicial discretion.” (citation omitted)); United States v. Rutherford, 442 U.S. 544, 555 (1979)

   (“[F]ederal courts do not sit as councils of revision, empowered to rewrite legislation in accord

   with their own conceptions of prudent public policy.” (citation omitted)); see also McCarthy

   v. Madigan, 503 U.S. 140, 145 (1992) (“The exhaustion doctrine also acknowledges the

   commonsense notion of dispute resolution that an agency ought to have an opportunity to correct

   its own mistakes with respect to the programs it administers before it is haled into federal

   court.”). Even so, the Court must recognize that in certain situations—situations in which a party



                                                    2

Case 2:13-cr-00027-JRG-CRW Document 1031 Filed 04/27/20 Page 2 of 5 PageID #: 3601
   will endure undue prejudice or irreparable harm by resorting to administrative remedies—it can

   act on a motion despite any institutional interests favoring exhaustion. McCarthy, 503 U.S. at

   146–150.

          But undue prejudice requires a statute to contain an “unreasonable or indefinite timeframe

   for administrative action,” id. at 147, and § 3582(c)(1)(A)’s thirty-day timeframe is fixed, not

   indefinite. Also, the Court cannot conclude—in light of the fact that Defendant does not claim

   that he or any other inmate in his facility has contracted COVID-19—that § 3582(c)(1)(A)’s

   thirty day timeframe is either unreasonable or would cause irreparable harm to him under the

   circumstances. Cf. United States v. You, No. 20-5390, at 2 (6th Cir. Apr. 22, 2020) (PACER)

   (“Critical here, however, there are no known COVID-19 cases at [the defendant’s] present

   facility. . . . [and] her facility has implemented precautionary measures to protect those detained

   in the facility.”); United States v. Smoot, No. 2:19-CR-20, 2020 WL 1501810, at *3 (S.D. Ohio

   Mar. 30, 2020) (“The mere possibility of an outbreak at his facility does not equate to a

   compelling enough reason to justify [the defendant’s] release.” (citation omitted)); see United

   States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he mere existence of COVID-19 in society

   and the possibility that it may spread to a particular prison alone cannot independently justify

   compassionate release . . . . And given the Attorney General’s directive that BOP ‘prioritize the

   use of [its] various statutory authorities to grant home confinement for inmates seeking transfer

   in connection with the ongoing COVID-19 pandemic,’ we anticipate that [§ 3582(c)(1)(A)’s]

   statutory requirement will be speedily dispatched in cases like this one.”).

          Even if § 3582(c)(1)(A)’s thirty-day exhaustion requirement were to expose Defendant

   to undue prejudice or irreparable harm, the Court would still be unable to act on his motion

   because this exhaustion requirement is jurisdictional in nature—meaning that the Court lacks



                                                    3

Case 2:13-cr-00027-JRG-CRW Document 1031 Filed 04/27/20 Page 3 of 5 PageID #: 3602
   subject matter jurisdiction until Defendant exhausts his administrative remedies. United States

   v. Dougherty, No. 2:18-cr-229-2, 2020 WL 1909964, at *2 (S.D. Ohio Apr. 20, 2020) (“[M]any

   courts have held that the exhaustion requirement contained in § 3582(c)(1)(A) is jurisdictional

   and cannot be waived, even due to emergencies such as the COVID-19 pandemic. This court

   agrees with the reasoning of these courts.” (citations omitted)); United States v. Dickson, No.

   1:19-cr-251-17, 2020 WL 1904058, at *3 (N.D. Ohio Apr. 17, 2020) (holding that the statute’s

   thirty-day requirement is not waivable “due to the exigent circumstances presented by COVID-

   19” and noting that it “serves the important purpose of allowing the BOP—an agency that is in a

   better position to understand an inmate’s health and circumstances relative to the rest of the prison

   population and identify ‘extraordinary and compelling reasons’ for release—the opportunity to

   address such requests in the first instance”); United States v. Alam, No. 15-20351, 2020 WL

   1703881, at *2 (E.D. Mich. Apr. 8, 2020) (“In the past few days, many other courts around the

   country have also concluded that a failure to satisfy 18 U.S.C. § 3582(c)(1)(A)’s filing

   requirements bars defendants from filing motions for compassionate release, and that the

   judiciary has no power to craft an exception to these requirements for defendants seeking release

   during the COVID-19 pandemic.” (citations omitted)); see also United States v. Hall, 661 F.3d

   320, 322 n.1 (6th Cir. 2011) (noting that “the Supreme Court [has] recognized . . . that statutory

   time limits are generally jurisdictional”); Raia 954 F.3d at 597 (“Given BOP’s shared desire for

   a safe and healthy prison environment, we conclude that strict compliance with § 3582(c)(1)(A)’s

   exhaustion requirement takes on added—and critical—importance.”).

          In sum, the Court, again, sympathizes with Defendant’s concerns, but it is unable to

   consider his motion until he exhausts his administrative remedies under § 3582(c)(1)(A).

   Defendant’s motion [Doc. 1023] is therefore DENIED.



                                                    4

Case 2:13-cr-00027-JRG-CRW Document 1031 Filed 04/27/20 Page 4 of 5 PageID #: 3603
         So ordered.

         ENTER:


                                            s/J. RONNIE GREER
                                       UNITED STATES DISTRICT JUDGE




                                        5

Case 2:13-cr-00027-JRG-CRW Document 1031 Filed 04/27/20 Page 5 of 5 PageID #: 3604
